PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No.: 8,430,009
Issue Date: 30 April 2013
Application No. 12/524,902
Filed: 29 Jul 2009
For: SAW TOOTH FOR CIRCULAR SAW

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition, filed December 27, 2021, under 37 CFR § 1.378(b) in response to the decision mailed December 14, 2021 dismissing the original petition to accept the unintentionally delayed payment of maintenance fees for the above-identified patent.
  
The petition under 37 CFR 1.378(b) is GRANTED.

With this decision, the maintenance fee records and the application file of the above-identified patent have been updated to reflect that the petition to accept the unintentionally delayed payment of the 7.5 year maintenance fee under 37 CFR 1.378(b). The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision 

The rules and statutory provisions governing the operations of the U.S. Patent and Trademark Office require payment of a fee on filing each petition under 37 CFR § 1.378(b). In this instance, the fees required are $1,880 for the small entity 7.5 year maintenance fee and $1,050 for the delayed payment of the small entity 7.5 year maintenance fee. The total fee owed $2,930. Petitioner submitted a payment of $2,900 on November 30, 2021. 

Telephone inquiries concerning this matter may be directed to Vanitha Elgart at 571. 272.7395.


/VANITHA M ELGART/Petitions Examiner, OPET